
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1215
		In the House of Representatives, U.
		  S.,
		
			March 25, 2010
		
		RESOLUTION
		Expressing support for Bangladesh’s return
		  to democracy.
	
	
		Whereas March 26 is the anniversary of
			 Bangladesh’s independence;
		Whereas the Constitution of Bangladesh, ratified in 1972
			 following a war of independence, established a democracy ruled by and for the
			 people of Bangladesh;
		Whereas Bangladesh has a population of approximately
			 160,000,000 people, is the world's fourth most populated Muslim country, and is
			 a moderate and democratic Muslim nation;
		Whereas before elections in December 2008, Bangladesh held
			 what the international community viewed as three free and fair elections in
			 1991, 1996, and 2001, respectively;
		Whereas in October 2006, power was handed over to a
			 caretaker government before the January 22, 2007, scheduled election and the
			 caretaker government subsequently imposed a state of emergency on January 11,
			 2007;
		Whereas the United States House of Representatives passed
			 a resolution in September 2008 calling for the return of democracy in
			 Bangladesh;
		Whereas the caretaker government of Bangladesh returned
			 the country to democracy through an election held on December 29, 2008;
		Whereas the December 29, 2008, election was monitored by
			 numerous international election observers that declared the election
			 credible;
		Whereas the United States Department of
			 State welcomed the success of Bangladesh’s parliamentary
			 elections and congratulated the Bangladesh Election Commission
			 and the thousands of government officials involved in organizing this
			 successful election;
		Whereas the Awami League, led by former Prime Minister
			 Sheikh Hasina Wajed, won over two-thirds of the 300 seats in Parliament and
			 formed a new government in January 2009;
		Whereas President Barack Obama awarded Muhammad Yunus the
			 Presidential Medal of Freedom in August 2009;
		Whereas the United States Agency for International
			 Development reports that 49 percent of Bangladeshis live below the poverty
			 line;
		Whereas Bangladesh’s economy grew at an estimated rate of
			 5.7 percent in 2009;
		Whereas the Anti-Corruption Commission in Bangladesh has
			 commenced serious efforts to address corruption; and
		Whereas Bangladesh's long-term political stability and
			 economic progress are critical to the security of the South Asian region: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its strong support for the people
			 of Bangladesh;
			(2)encourages the
			 strengthening and consolidation of democracy in Bangladesh one year after the
			 election;
			(3)urges the Government of Bangladesh to work
			 together with all political leaders to continue and deepen
			 reconciliation;
			(4)appreciates the
			 Government of Bangladesh for making progress in meeting the selection criteria
			 of the Millennium Challenge Corporation;
			(5)urges the
			 Government of Bangladesh to protect the rights of religious and ethnic
			 minorities in Bangladesh, including the Hindus, Christians, Buddhists, Ahmadis,
			 and non-Muslim tribal peoples;
			(6)urges the
			 Anti-Corruption Commission in Bangladesh to continue its efforts to eradicate
			 corruption;
			(7)urges the
			 Secretary of State to coordinate with Bangladesh on matters pertaining to
			 security, economic progress, and human rights in South Asia; and
			(8)encourages the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development to continue supporting the building of a strong civil
			 society and eradicating poverty in Bangladesh.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
